DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

MPEP §1302.04 states:
“In all instances, both before and after final rejection, in which an application is placed in condition for allowance as by an interview or amendment, applicant should be notified promptly of this fact by means of a Notice of Allowability (PTOL-37).  See MPEP § 714.13 and § 1302.03.”  (emphasis added).  

The Applicant-Initiated Interview of January 4, 2022, and the resulting Examiner’s Amendment indicated herein, infra (amending claims 1 and 13), place the instant Application in a condition for an allowance and overcomes each and every claim rejection under 35 U.S.C. §112 previously set forth in the Office Action mailed December 3, 2021.  Accordingly, the pending claim rejections under 35 U.S.C. §112 as articulated therein are withdrawn.  

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this Examiner’s Amendment was given by Samuel K. Simpson, Reg. No. 53,596, on January 4, 2021.  

1. (Currently Amended) A computer program product comprising a non-transitory computer readable medium having a computer readable program stored thereon, wherein the computer readable program when executed on a computer causes the computer to:
determine, at a cloud-based offset engine of a computer-implemented platform, that data stored on a local storage device of an external device exceeds a predetermined local data storage threshold, the external device being remotely situated from the computer-implemented platform;
receive, at the computer-implemented platform via a network, first level encrypted offset data, the first level encrypted offset data being data that is encrypted by the external device according to a first encryption key, and that is timestamped by the external device according to a first timestamp;
determine, at a compression assessment engine of the computer-implemented platform, that the external device is incapable of performing compression according to one or more predefined compression criteria;
perform, at the computer-implemented platform, compression of the first level encrypted offset data according to the one or more predefined compression criteria to generate a set of compressed and first level encrypted offset data;
set of compressed and first level encrypted offset data according to a second encryption key at a second timestamp as a set of compressed and second level encrypted offset data;
generate, at a geometrical data composition engine of the computer-implemented platform, a geometrical data structure having a plurality of nodes, each of the plurality of nodes being indicative of one of a plurality of servers;
segment, at a segmentation engine of the computer-implemented platform, the set of compressed and second level encrypted offset data into a quantity of compressed and second level encrypted segments according to a quantity of available servers from the plurality of servers;
determine, at a bridge optimization engine of the computer-implemented platform, an optimal path along which the quantity of compressed and second level encrypted segments is stored in the geometrical data structure; and
distribute, from the computer-implemented platform, each of the quantity of compressed and second level encrypted segments to one of the quantity of available servers based on the optimal path.  

13. (Currently Amended) A computer-implemented platform comprising:
a cloud-based offset engine that determines data stored on a local storage device of an external device exceeds a predetermined local data storage threshold, the external device being remotely situated from the computer-implemented platform;	

a compression assessment engine that determines that the external device is incapable of performing compression according to one or more predefined compression criteria and that performs compression of the first level encrypted offset data according to the one or more predefined compression criteria to generate a set of compressed and first level encrypted offset data;
an encryption engine that encrypts the set of compressed and first level encrypted offset data according to a second encryption key at a second timestamp as  a set of compressed and second level encrypted offset data;
a geometrical data composition engine that generates a geometrical data structure having a plurality of nodes, each of the plurality of nodes being indicative of one of a plurality of servers;
a segmentation engine that segments the set of compressed and second level encrypted offset data into a quantity of compressed and second level encrypted segments according to a quantity of available servers from the plurality of servers;
a bridge optimization engine that determines an optimal path along which the quantity of compressed and second level encrypted segments is stored in the geometrical data structure; and


Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

With regard to independent claim 1, the prior art of record does not appear to disclose, or fairly teach in reasonable combination to one of ordinary skill in the art, “determine, at a bridge optimization engine of the computer-implemented platform, an optimal path along which the quantity of compressed and second level encrypted segments is stored in the geometrical data structure; and distribute, from the computer-implemented platform, each of the quantity of compressed and second level encrypted segments to one of the quantity of available servers based on the optimal path”, within the scope and context of the claimed invention.  

Independent claims 13 and 17, while not identical to claim 1, are substantively similar to claim 1 in that those claims contain at least the above-referenced patentable distinction of claim 1, and are therefore allowed under the same rationale.  

.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Izmailov, et al., U.S. Pub. No. 2005/0015511
Yanovsky, et al., U.S. Pub. No. 2017/0272209

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
January 6, 2022